
	

114 HR 2498 IH: Budget Integrity Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2498
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Carney (for himself, Mr. Renacci, Mr. Quigley, Miss Rice of New York, and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require that the Congressional Budget Office
			 prepare long-term estimates for reported bills and joint resolutions that
			 would have significant fiscal impact, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Budget Integrity Act. 2.Long-term cost analyses of legislation by CBOSection 402 of the Congressional Budget Act of 1974 is amended by inserting (a) Cost estimates.— after Sec. 402. and by adding at the end the following new subsections:
			
				(b)Long-Term Cost Estimates
 (1)Whenever the Director of the Congressional Budget Office prepares an analysis of the costs of a bill or joint resolution under subsection (a), and upon the request of the chair or ranking minority member of the Committee on the Budget of the House of Representatives or the Senate, the Director shall prepare and submit to such committee the information requested under paragraphs (1), (2), and (3) of subsection (a) for any such bill or joint resolution that would have a significant fiscal impact, except that such information shall be for, if practicable, at least each of the next two ten-fiscal-year periods beginning with the first fiscal year after the last fiscal year for which an analysis was prepared under subsection (a).
 (2)As used in paragraph (1) and in subsection (c), the term significant fiscal impact, when applied to either of the two ten-fiscal-year periods referred to in that paragraph, means any gross budgetary impact of at least 0.25 percent of gross domestic product.
					.
		3.Point of order against legislation increasing long-term deficits
 (a)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any bill, joint resolution, amendment, motion, or conference report that would cause a net increase in on-budget deficits in excess of $5,000,000,000 in any of the two consecutive 10-fiscal-year periods described in section 402(b) of the Congressional Budget Act of 1974.
			(b)Supermajority waiver and appeal in the Senate
 (1)WaiverThis section may be waived or suspended only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.
 (2)AppealAn affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under this section.
 (c)Determinations of budget levelsFor purposes of this section, the levels of net deficit increases shall be determined on the basis of estimates provided by the Committee on the Budget of the House of Representatives or the Senate, as applicable.
			4.CBO and OMB projections
			(a)Congressional Budget Office
 (1)Section 308 of the Congressional Budget Act of 1974 is amended by adding at the end the following new subsections:
					
 (e)Long-Term projectionsEach year, the Director of the Congressional Budget Office shall issue a report projecting total spending, revenue, deficits, and debt for at least 40 years beginning with the first fiscal year after the last fiscal year covered in the most recently enacted concurrent resolution on the budget as a percentage of current projected gross domestic product annually based on current law and current law levels as modified to maintain current policy.
						.
 (2)Section 202(e)(1) of the Congressional Budget Act of 1974 is amended by adding at the end the following new sentence: Such report shall also include an analysis of the long-term projections of current policy and proposed policy in the budget submitted by the President for such fiscal year..
 (b)Office of Management and BudgetSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:
				
 (40)long-term projections of total spending over 40 years as a percentage of gross domestic product annually and the impact of proposed policies over that period..
 5.Establishment of statutory limit on the public debtThe Rules of the House of Representatives are amended by adding at the end the following new rule:  Rule XXXEstablishment of statutory limit on the public debt 1.Upon adoption by Congress of a concurrent resolution on the budget for a fiscal year under section 301 or 304 of the Congressional Budget Act of 1974 that sets forth, as the appropriate level of the public debt for that fiscal year, an amount that is different from the amount of the statutory limit on the public debt that otherwise would be in effect for that fiscal year, the Clerk shall prepare an engrossment of a joint resolution increasing or decreasing, as the case may be, the statutory limit on the public debt in the form prescribed in clause 2. Upon engrossment of the joint resolution, the vote by which the concurrent resolution on the budget was finally agreed to in the House shall also be considered as a vote on passage of the joint resolution in the House, and the joint resolution shall be considered as passed by the House and duly certified and examined. The engrossed copy shall be signed by the Clerk and transmitted to the Senate for further legislative action.
 2.The matter after the resolving clause in a joint resolution described in clause 1 shall be as follows: That subsection (b) of section 3101 of title 31, United States Code, is amended by striking out the dollar limitation contained in such subsection and inserting in lieu thereof $___., with the blank being filled with a dollar limitation equal to the appropriate level of the public debt set forth pursuant to section 301(a)(5) of the Congressional Budget Act of 1974 for the budget year in the relevant concurrent resolution described in clause 1.
					3.
  (a)The report of the Committee on the Budget on a concurrent resolution described in clause 1 and the joint explanatory statement of the managers on a conference report to accompany such a concurrent resolution each shall contain a clear statement of the effect the eventual enactment of a joint resolution engrossed under this rule would have on the statutory limit on the public debt.
 (b)It shall not be in order for the House to consider a concurrent resolution described in clause 1, or a conference report thereon, unless the report of the Committee on the Budget or the joint explanatory statement of the managers complies with paragraph (a).
 4.Nothing in this rule shall be construed as limiting or otherwise affecting— (a)the power of the House or the Senate to consider and pass bills or joint resolutions, without regard to the procedures under clause 1, that would change the statutory limit on the public debt; or
 (b)the rights of Members, Delegates, the Resident Commissioner, or committees with respect to the introduction, consideration, and reporting of such bills or joint resolutions.
 5.In this rule the term statutory limit on the public debt means the maximum face amount of obligations issued under authority of chapter 31 of title 31, United States Code, and obligations guaranteed as to principal and interest by the United States (except such guaranteed obligations as may be held by the Secretary of the Treasury), as determined under section 3101(b) of such title after the application of section 3101(a) of such title, that may be outstanding at any one time..
		6.Study by the Government Accountability Office of long-term debt
 (a)GAO studyTitle IV of the Congressional Budget Act of 1974 is amended by inserting after section 402 the following new section:
				
 403.Study by the Government Accountability Office of long-term debtThe Government Accountability Office shall study the effect of the public debt over the 75-year period commencing with the year of the study of social service programs not included as liabilities on the balance sheet of the annual consolidated financial statements of the Government and report such results to the Congress. Such report shall be revised annually..
 (b)Table of contentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Act of 1974 is amended by inserting after the item relating to section 402 the following new item:
				
					
						Sec. 403. Study by the Government Accountability Office of long-term debt..
			
